Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (20160171542) in view of Reinspach et al. (20210183366). 
As per claims 1, 9,
Fanous discloses a processor is configured to:
obtain at least one product keyword from a text converted from the user voice that is input through the microphone (par 282);
	

determine whether to provide an advertisement related to the user voice based on an interest level of a user in the identified one or more product categories that is obtained according to the utterance history information and an advertisement fatigue level of the user obtained according to the advertisement history information (par 143, 220, 238); 
based on a determination to provide the advertisement, obtain advertisement information based on a target product category identified according to the interest level of the user from among the identified one or more product categories (par 213), and
control the speaker to output an advertisement voice based on the advertisement information (par 81, 272).
	Fanous does not explicitly disclose:
an electronic apparatus comprising:
a microphone;
a speaker;
a memory storing a knowledge graph comprising information on a plurality of product categories corresponding to a plurality of products, utterance history information obtained based on a user voice that is input through the microphone, and advertisement history information on a past advertisement provided through the speaker; and
a processor connected to the microphone, the speaker, and the memory,
wherein the processor is configured to:
identify one or more product categories related to the at least one product keyword, from among the plurality of product categories, based on the knowledge graph.
However, Reinspach discloses:
an electronic apparatus comprising:
a microphone (par 24);
a speaker (par 24);
a memory (par 38) storing a knowledge graph comprising information on a plurality of product categories corresponding to a plurality of products, utterance history information obtained based on a user voice that is input through the microphone, and advertisement history information on a past advertisement provided through the speaker (par 19); and
a processor connected to the microphone, the speaker, and the memory (par 24),
wherein the processor is configured to:
identify one or more product categories related to the at least one product keyword, from among the plurality of product categories, based on the knowledge graph (par 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reinspach’s an electronic apparatus comprising: a microphone; a speaker; a memory storing a knowledge graph comprising information on a plurality of product categories corresponding to a plurality of products, utterance history information obtained based on a user voice that is input through the microphone, and advertisement history information on a past advertisement provided through the speaker; and a processor connected to the microphone, the speaker, and the memory,
wherein the processor is configured to: identify one or more product categories related to the at least one product keyword, from among the plurality of product categories, based on the knowledge graph to Fanous’ electronic apparatus which provides an advertisement voice, and more particularly to an electronic apparatus which provides an advertisement voice according to a content of an input user voice. One would be motivated to provide a request including audio data is received from a voice-enabled device. A string of phonemes present in the utterance is determined through speech recognition. At a later time, a subsequent user input corresponding to the request may be received, in which the user input is associated with one or more text keywords (Reinspach abstract).
	As per claim 2,
	Fanous discloses:
a communication interface (par 234), wherein the processor is further configured to, based on the determination to provide the advertisement, transmit an advertisement request including information on the target product category to a server via the communication interface, and receive the advertisement information from the server via the communication interface (par 81, 272).
	As per claims 3, 11,
Fanous discloses:
identify a number of times that the user utters the identified one or more product categories during a first predetermined period of time based on the utterance history information, and identify the interest level of the user in each of the identified one or more product categories based on the identified number of times (par 121);

identify a number of times that the past advertisement is provided via the speaker during a second predetermined period of time based on the advertisement history information (par 121, 143); and
identify the advertisement fatigue level of the user based on the identified number of times (par 143, 220, 238).
As per claims 5, 13,
Fanous discloses:
the knowledge graph comprises information on a plurality of attributes corresponding to the plurality of products (par 279, 289), and wherein the processor is further configured to:
obtain an attribute keyword related to the at least one product keyword from the text (par 279, 289);
identify a target attribute related to the attribute keyword from among the plurality of attributes included in the knowledge graph (par 279, 289); and
control the speaker to output the advertisement voice based on the advertisement information corresponding to the identified target attribute (par 81, 272).
As per claims 6, 14,
Fanous discloses:
the knowledge graph comprises information on a plurality of attributes corresponding to the plurality of products, and wherein the processor is further configured to:
identify at least one attribute, from among the one or more identified attributes, as a target attribute based on the utterance history information (par 143, 220, 238); and 
control the speaker to output the advertisement voice based on the advertisement information corresponding to the identified target attribute (par 81, 272).
Reinspach further discloses:
identify one or more attributes for at least one product belonging to the identified one or more product categories based on the knowledge graph (par 19).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Reinspach’s identify one or more attributes for at least one product belonging to the identified one or more product categories based on the knowledge graph to Fanous’ electronic apparatus which provides an advertisement voice, and more particularly to an electronic apparatus which provides an advertisement voice according to a content of an input user voice. One would be motivated to provide a request including audio data is received from a voice-enabled device. A string of phonemes present in the utterance is determined through speech recognition. At a later time, a subsequent user input corresponding to the request may be received, in which the user input is associated with one or more text keywords (Reinspach abstract).
As per claims 7, 15,
Fanous discloses wherein the processor is further configured to:
identify a number of times that the user utters an attribute keyword for each of the one or more identified attributes with respect to the identified one or more product categories during a predetermined period of time based on the utterance history information (par 121);
identify the interest level of the user in each of the one or more identified attributes based on the identified number of times (par 121); and
identify an attribute having the identified interest level equal to or higher than a predetermined threshold value, from among the one or more identified attributes, as the target attribute (Fig. 21 D and all associated citations).
As per claim 8,
Fanous discloses:
output a response voice for the user voice via the speaker (par 81, 272); and
based on the determination to provide the advertisement, control the speaker to output the advertisement voice after outputting the response voice (par 81, 272).
As per claim 10,
Fanous discloses:
the obtaining the advertisement information comprises:
based on the determination to provide the advertisement, transmitting an advertisement request including information on the target product category to a server (par 81, 272); and
receiving the advertisement information from the server (par 81, 272).
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fanous et al. (20160171542) in view of Reinspach et al. (20210183366) further in view of Sloan et al. (20130304541).
As per claims 4, 12,
The Fanous and Reinspach discloses the claimed invention as in claim 1. Fanous further discloses:
identify an advertisement concentration level of the user on each of the identified one or more product categories based on the interest level of the user and the advertisement fatigue level of the user (Fig. 21D and all associated citations); and
based on the advertisement concentration level of the target product category being equal to or higher than a predetermined threshold value, determine to provide the advertisement (Fig. 21D and all associated citations).
The combination does not explicitly discloses:
identify the target product category having a highest advertisement concentration level from among the identified one or more product categories. 
However Sloan discloses:
identify the target product category having a highest advertisement concentration level from among the identified one or more product categories (par 7, 33).
 Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Sloan’s identify the target product category having a highest advertisement concentration level from among the identified one or more product categories to Fanous’ electronic apparatus which provides an advertisement voice, and more particularly to an electronic apparatus which provides an advertisement voice according to a content of an input user voice. One would be motivated to provide a merchant that is seeking consumers to purchase its products and services by posting sales or other deals for viewing by consumers, and optionally, may additionally advertise its products and services over the online marketplace. (Sloan par 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109. The examiner can normally be reached Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALVIN L BROWN/Primary Examiner, Art Unit 3682